People v Richards (2018 NY Slip Op 04354)





People v Richards


2018 NY Slip Op 04354


Decided on June 13, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 13, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-04793
 (Ind. No. 3168/11)

[*1]The People of the State of New York, respondent,
vMichael Richards, appellant.


Michael Richards, Auburn, NY, appellant pro se.
Timothy D. Sini, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.
Laurette D. Mulry, Riverhead, NY (Felice B. Milani of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 9, 2016 (People v Richards, 144 AD3d 844), affirming a judgment of the County Court, Suffolk County, rendered April 18, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., HINDS-RADIX, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court